office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 preno-148151-03 uil date date to chief planning and special programs area psc esc exam avila road laguna nigel ca from susan l hartford acting senior technician reviewer cc pa apjp b02 subject private_letter_ruling on deferral of estate_tax under sec_6166 - proposed ruling_request withdrawn we are sending this memorandum to you in accordance with section of revproc_2003_1 2003_1_irb_1 in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent attached is a copy of the private_letter_ruling regarding the estate of decedent plr- the request for a ruling dated date originally contained requests involving decedent’s interests in three separate corporations on date the representatives for decedent’s estate withdrew the ruling_request with regard to decedent’s interest in the third corporation as to which our office had reached a tentatively adverse conclusion this memorandum outlines our reasoning for a tentatively adverse conclusion legend decedent corporation corporation corporation issue sec_1 whether decedent s interest in corporation constitutes an interest_in_a_closely_held_business within the meaning of sec_6166 or whether the interest in corporation constitutes a passive_asset within the meaning of sec_6166 whether decedent’s interest in corporation can be aggregated with decedent’s interests in corporation and corporation such that decedent is treated as owning an interest in a single closely_held_business pursuant to sec_6166 conclusions although corporation owns portions of property a and property d the activities of corporation were limited to collecting rents from corporation and corporation for_the_use_of the land thus decedent’s relationship to properties a and d was merely that of an owner managing investment_assets to obtain the rents ordinarily expected from them therefore decedent’s ownership of stock in corporation constitutes an interest in a passive_asset within the meaning of sec_6166 and does not qualify as an interest_in_a_closely_held_business consequently it is not necessary to determine whether decedent’s interest in corporation can be aggregated with the interests in corporation and corporation thus the federal estate_tax attributable to decedent’s interest in corporation may not be paid in installments under sec_6166 facts in addition to the facts in the private_letter_ruling copy attached the following facts are relevant with respect to the issues that were withdrawn decedent’s grantor_trust was the sole shareholder of three corporations corporation corporation and corporation corporation has been in existence for more than years and is involved in a number of different business ventures for purposes of the ruling_request we limited our review to those ventures in real_estate while corporation owns the majority of property a corporation own sec_3 parcels of property a in addition while corporation owns the majority of property d corporation owns of property d corporation acts as the common_paymaster for corporation although corporation owns portions of property a and property d the extent of corporation 3’s involvement with these properties is that corporation and corporation pay ground rent to corporation for_the_use_of the land upon which various commercial activities are being conducted law and analysis the relevant authorities are set forth in the private_letter_ruling copy attached like the decedent in revrul_75_365 1975_2_cb_471 and revrul_75_367 1975_2_cb_472 the extent of corporation 3’s involvement with property a and property d is limited to collecting rents from corporation and corporation thus from the information provided decedent’s interest in corporation constitutes an interest in a passive_asset as defined in sec_6166 as the interest merely represented an investment consequently for purposes of sec_6166 decedent’s interest in corporation is not an interest_in_a_closely_held_business because we reached an adverse conclusion on the first issue it was unnecessary to address the second issue this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have questions please contact this office at
